Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. According to MPEP 2181 the following is “a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." And, rectifying member and retreat mechanism are linguistically equivalent to member/means for rectifying and mechanism/means for retreating.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as described in paragraph 38: 
[0038] As shown in FIG. 1, the paper feeding device 1 includes a paper feed tray 2, a device body 3, a fan 4, a duct 5, a rectifying member 6, and a retreat mechanism 7 (see FIG. 10). For example, the paper feeding device 1 may be disposed adjacent to the image forming device 90 (see FIG. 2) such as a printer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 17, 18, 19, 20, 21, 22 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 8,398,071) in view of Uchiyama (US 4,595,191).
	Interpretative note 1. With respect to “negative pressure” recited in claim 1, line 10 paragraphs 164, 165 & 215 of Applicants disclosure found in publication US 2020/0299080 states that air is blown from a port 127a at a stack while rectifying member 306 (FIG. 28) is positioned at a distance D2 above a topmost sheet in a stack. Air acts to essentially float a top sheet which vertical movement is restricted by rectifying member 306, e.g. applies negative pressure:
The paper feed tray 2 includes the tray side plates 27 and 28 disposed at both the upstream end portion and the downstream end portion of the paper feed tray 2 in the tray pull-out direction J1. The tray side plates 27 and 28 respectively include the blowing port 27a and 28a that open such that the airflow from the fan 4 flows between an upper surface of the uppermost sheet of paper 11 and a lower surface of the rectifying member 6. With the configuration above, the following effects are achieved. 
A negative pressure is easily generated between the upper surface 11a of the uppermost sheet of paper 11 and the lower surface 6f2 of the rectifying member 6 compared to a case in which a blowing port opens toward a side surface of the paper bundle 10. Therefore, the uppermost sheet of paper 11 is easily separated from the paper bundle 10 placed on the paper feed tray 2. . 
A disposition of the tray side plate and the rectifying member 306 according to the third embodiment will be described with reference to FIG. 28. In the drawing, reference E1 indicates a length of an upper surface of a blowing port 127a of a tray side plate 127 (hereinafter also referred to as "blowing port upper length"), reference D1 indicates a distance between the tray side plate 127 and the rectifying member 306 (hereinafter also referred to as "first distance"), reference D2 indicates a distance between an uppermost sheet of paper 11 and the rectifying member 306 (hereinafter also referred to as "second distance"). The blowing port upper length E1 means the shortest distance between an upper end of the tray side plate 127 and an upper end of the blowing port 127a. The first distance D1 means a shortest distance between the tray side plate 127 and the rectifying member 306 in the tray pull-out direction J1. The second distance D2 means a shortest distance between an upper surface 11a of the uppermost sheet of paper 11 and the curved lower surface 306f2 of the rectifying member 306. 
	Suzuki discloses-
a paper feed tray SU1 on which a paper bundle P in which a plurality of sheets of paper are stacked is able to be placed;
a device body (indicated generally as PS) including an accommodating part SU1, SU2 which is able to accommodate the paper feed tray;
a fan 212, 212H, 212F which is able to generate airflow (C9/L4-15); and,
a rectifying member 261, 262 positioned above a paper bundle placed on a paper feed tray and generates a negative pressure between a rectifying member and an uppermost sheet of paper of a paper bundle using airflow from a fan in a state in which the a feed tray is accommodated in an accommodating part.
Suzuki does not disclose a retreat mechanism. Uchiyama discloses:
a paper feed tray 1 on which a paper bundle in which a plurality of sheets of paper are stacked is able to be placed;
a device body including an accommodating part 10 which is able to accommodate a paper feed tray 1;
a rectifying member 5b positioned above a paper bundle placed on a paper feed tray and generates a negative pressure between a rectifying member and an uppermost sheet of paper of a paper; and
a retreat mechanism 5, 6, 8a which displaces the rectifying member in conjunction with a paper feed tray so that a rectifying member retreats (C4/L28-64) from a paper feed tray in at least one of a pull-out operation and a push-in operation of a paper feed tray 1.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Suzuki to include Uchiyama’s retreat mechanism, thereby allowing sheet-separating pawls, e.g. rectifying members, to prevent interference with tray/cartridge installation or removal.
Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652